Citation Nr: 0007280	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of October 1994, which denied service 
connection for lung cancer.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lung cancer 
secondary to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1975.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1997, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  An October 1994 rating action denied service connection 
for lung cancer, claimed as secondary to exposure to Agent 
Orange, based on evidence which showed that the veteran's 
lung cancer had metastasized from his appendix.

3.  The veteran was provided written notice of this 
determination and of his appellate rights; he did not submit 
an appeal within one year thereafter.

4.  The rating decision of October 1994 was consistent with, 
and supported by, the evidence of record.

5.  Since the RO's October 1994 decision, no new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for lung cancer has been submitted.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.105(a) (1999).

2.  The evidence submitted since the October 1994 rating 
decision is not new and material and does not serve to reopen 
the claim for service connection for lung cancer.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of October 1994, which denied service 
connection for lung cancer.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id., at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The evidence of record at the time of the October 1994 rating 
decision consisted of the veteran's service medical records, 
reports from the VAMC Tampa from August 5, 1983 to June 13, 
1990; and outpatient treatment records from VAMC Gainesville 
from August 28, 1992 to March 28, 1994.  It was noted that 
these records indicated that the veteran initially developed 
cancer of the appendix, which metastasized to the lungs.  The 
RO determined that the veteran was not entitled to service 
connection for cancer of the lungs because the primary site 
of the cancer was the appendix.

The veteran's argument is that he should be entitled to 
service connection for cancer of the lung because 38 C.F.R. 
§ 3.309(e) provides for service connection on a presumptive 
basis for this disorder in Agent Orange exposed veterans.  He 
argues that 38 C.F.R. § 3.309 does not specifically set forth 
a requirement that the primary site of the cancer be shown to 
be on the list of presumptive cancers.

A veteran who had active service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to a herbicide agent containing dioxin, 
including Agent Orange, unless there is affirmative evidence 
to establish that the veteran was not so exposed during that 
service.  38 C.F.R. § 3.307(a)(6).

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The specified diseases that 
are considered to be associated with herbicide exposure and 
which may be presumptively service connected even though 
there is no record of such disease during service are: 
chloracne or other acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers of the 
lung, bronchus, larynx or trachea and certain specified soft 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (1998).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Other pertinent legal criteria include a VA General Counsel 
opinion which holds that presumptive service connection may 
not be established under 38 U.S.C. § 1116 and 38 CFR § 
3.307(a) for a cancer listed in 38 CFR 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure.  VA O.G.C. Prec. Op. No. 
18-97; See also Darby v. Brown, 10 Vet. App. 243, 245 (1997).  
Evidence sufficient to support the conclusion that a cancer 
listed in section 3.309(e) resulted from metastasis of a 
cancer not associated with herbicide exposure will constitute 
"affirmative evidence" to rebut the presumption of service 
connection for the purposed of 38 U.S.C. § 1113(a) and 38 CFR 
§ 3.307(d). Id.  The Board is bound by this opinion.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 1998).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has essentially 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, a VA General Counsel opinion which holds that 
presumptive service connection may not be established for a 
cancer listed in 38 CFR 3.309(e) as being associated with 
herbicide exposure, if the cancer developed as the result of 
metastasis of a cancer which is not associated with herbicide 
exposure.  The record contained evidence sufficient to 
support the conclusion that the veteran's lung cancer 
resulted from metastasis of appendiceal cancer, a disorder 
which is not associated with herbicide exposure.  No evidence 
existed in the record at the time of the October 1994 
decision which would have supported a grant of service 
connection on a direct basis, or on the basis of exposure to 
Agent Orange other than by the presumptive provisions of 
38 C.F.R. § 3.309(e).

In view of the foregoing, therefore, the Board concludes that 
the October 1994 rating decision was correct in its 
application of the law and regulations then current, and was 
consistent with the facts of record at that time.  The 
October 1994, rating action, denying service connection for 
lung cancer was not clearly and unmistakably erroneous.  
Rather, a review of the evidence, and the applicable 
statutory and regulatory provisions, clearly demonstrates 
that there was no failure by that Rating Board to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  The veteran's claim that the October 
1994, rating decision was clearly and unmistakably erroneous, 
accordingly fails.  38 C.F.R. § 3.105(a) (1999).


2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for lung cancer 
secondary to Agent Orange.

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence which has not previously been submitted to 
agency decision makers and which bears directly and 
substantially upon the specific matter under consideration.  
It must not be cumulative or redundant.  It must also be 
significant enough, by itself, or in conjunction with 
evidence previously submitted, that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  It must first be determined if there is new and 
material evidence to reopen a claim. 

Service connection for lung cancer, claimed as secondary to 
Agent Orange exposure was first denied in a rating decision 
of April 1986.  Service connection was again denied in a 
rating decision of October 1994.  The evidence of record at 
the time of the October 1994 decision consisted of Reports 
from the VAMC Tampa from August 5, 1983 to June 13, 1990; and 
outpatient treatment records from VAMC Gainesville from 
August 28, 1992 to March 28, 1994.  Evidence received 
subsequent to the October 1994 rating decision includes 
records of continuing private treatment dated from August 
1995 to June 1997.

This evidence is new, in that it was not previously 
considered.  It is not however material.  It merely shows 
continuing treatment for the veteran's disorder.  The October 
1994 rating decision denied service connection for lung 
cancer, claimed as caused by exposure to Agent Orange, based 
on evidence which showed that the veteran's lung cancer 
metastasized from his appendix, which was the primary site of 
the cancer.  The evidence presented since the October 1994 
rating decision merely shows current treatment and repeats a 
history of appendiceal cancer which metastasized to the 
lungs.  This essentially duplicates evidence which showed 
these same findings, and which was considered by the RO prior 
to the October 1994 rating decision.  It does not show that 
the veteran's cancer began in his lungs, can be attributed 
directly to service or Agent Orange exposure, or that the 
cancer developed as the result of metastasis of a cancer 
which is associated with herbicide exposure.  It is therefore 
not material.

There has been no evidence recently submitted which is other 
than cumulative.  The evidence submitted in an attempt to 
reopen is neither new nor material and is not relevant or 
probative to the issue at hand.  As no new and material 
evidence has been submitted, the Board finds that there is no 
basis to reopen a claim for service connection for lung 
cancer.


ORDER

The October 1994 rating decision which denied service 
connection for lung cancer was not clearly and unmistakably 
erroneous.
No new and material evidence has been presented to reopen a 
claim for service connection for lung cancer.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

